Citation Nr: 0512220	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  04-19 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for multiple myeloma, 
claimed as secondary to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The veteran served on active duty from September 1943 to May 
1946.  He served in the European African Middle Eastern 
Theatre for 1 year, 9 months, and 5 days.  His military 
occupational specialty was welder aircraft 256.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.

Previously, the RO denied service connection for multiple 
myeloma in May 2000.  The veteran had not claimed at the time 
that it was due to radiation exposure, and his claim was not 
considered at that time under radiation law and regulations.  
He did not appeal that decision, and it is final.  
38 U.S.C.A. § 7105 (West 2002).  The current claim is 
considered a new claim, under a radiation exposure theory of 
entitlement not previously claimed or considered.  
Furthermore, there is now an allegation of a different period 
of service.  Accordingly, it will be reviewed de novo.


FINDINGS OF FACT

1.  Multiple myeloma was not manifest in service or within 1 
year of separation and is unrelated to service.

2.  The veteran was not exposed to radiation in service and 
did not participate in a "radiation-risk activity".


CONCLUSION OF LAW

Multiple myeloma was not incurred in or aggravated by 
service, and malignancy may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The amendments became effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(b) which became effective August 29, 2001.  Except 
for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
a June 2002 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and examinations or 
opinions.  The claimant was specifically advised of the type 
of evidence which would establish the claim and the claimant 
was afforded additional time to submit such evidence.  Thus, 
the claimant has been provided notice of what VA was doing to 
develop the claim, notice of what the claimant could do to 
help the claim and notice of how the claim was still 
deficient.  The veteran was also provided notice that he 
should submit pertinent evidence in his possession per 
38 C.F.R. § 3.159(b)(1).  The claimant was advised of how and 
where to send this evidence and how to ensure that it was 
associated with his claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The records satisfy 38 C.F.R. § 3.326.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  

In Mayfield v. Nicholson, U.S. Vet. App. No. 02-1077 (Apr. 
14, 2005), the Court indicated that there must be adequate 
notice, process, and no prejudice if notice was out of order.  
In this case, there was adequate notice and then process.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed.

Analysis

The veteran has appealed the denial of service connection for 
multiple myeloma.  He claims that service connection is 
warranted for multiple myeloma due to radiation exposure in 
service.  He claims service from 1949 to 1953 and/or 1 day of 
service in that period.

The Board notes that in December 2003, the National Personnel 
Records Center reported that the record needed to respond to 
a VA request for information was fire-related.  Service 
medical records and service personnel records were 
incorporated into his claims folder in the 1940's, with a 
copy of 1 service personnel record being received from the 
National Personnel Records Center in December 2003.  The 
United States Court of Appeals for Veterans Claims ("Court") 
has held that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule where applicable.  
See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
analysis below has been undertaken with this heightened duty 
in mind.  The case law does not, however, lower the legal 
standard for proving a claim for service connection but 
rather increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.  Malignancy may be 
presumed to have been incurred in service if it is manifest 
to a degree of 10 percent within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Initially, the Board notes that the veteran has not alleged 
that multiple myeloma was incurred in combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for 
application.

It is not claimed or shown that multiple myeloma was manifest 
in service or within 1 year of service separation.  Service 
medical records do not contain a diagnosis of it.  Multiple 
myeloma is first shown in the late 1990's.  No competent 
evidence relates it to service.  

Instead, it is contended that multiple myeloma is due to 
radiation exposure.  Presence in Japan and in the Marshall 
Islands during service, following atomic bomb blasts, is 
alleged.

38 C.F.R. § 3.311

Exposure to radiation in service is a prerequisite to a 
successful claim pursuant to 38 C.F.R. § 3.311.  
38 C.F.R. § 3.311(b).  The evidence indicates that the 
veteran was not exposed to radiation in service as claimed.  
He indicated in April 2004 that he went into Japan but 
avoided Hiroshima.  We find no support for service in Japan, 
Hiroshima or Nagasaki at any time during service.  On the 
contrary, his service records show service in the European 
Theatre from May to December 1945.  They also show that he 
was a welder in the European Theatre for 18 months and that 
he was sent to Europe in August 1944.  His WD AGO 53-55 
indicates that he had 1 year, 9 months, and 5 days of foreign 
service and that in that time, he went to the European 
African Middle Eastern Theatre and returned to the United 
States.  In other words, military records establish that he 
was not in Japan between August 1945 (when the atomic bombs 
were detonated at Hiroshima and Nagasaki) and his discharge 
in May 1946.  Accordingly, we have determined that he was not 
exposed to ionizing radiation as part of the American 
occupation of Hiroshima or Nagasaki.  See 38 C.F.R. § 3.311.

The veteran states that he was exposed to ionizing radiation 
on the Marshall Islands.  He reports that between 1949 and 
1953, while working for a private firm, he volunteered to go 
into the army for 1 day to take an island on foot.  He states 
that they raided the island.  It was on the Marshall Islands 
proving grounds just after an atomic bomb had been exploded 
overhead.   However, the service department was requested to 
verify dates of service between 1949 and 1953 in December 
2003 and could not verify service between 1949 and 1953.  No 
service during this time period is shown.  Therefore, we find 
no support for exposure to ionizing radiation in service in 
the Marshall Islands.  38 C.F.R. § 3.311(a).

38 U.S.C.A. § 1112

For radiation presumptive service connection purposes 
pursuant to 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(d), a 
"radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a "radiation-risk activity".

Diseases which are presumptively service-connected based upon 
"radiation-exposed veteran" status include multiple myeloma.  
38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  "Radiation-
exposed veteran" status is shown by showing participation in 
a "radiation-risk activity".  38 C.F.R. § 3.309(d)(3).  There 
are three prescribed radiation-risk activities:  (i)  Onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; (ii)  The occupation of Hiroshima or 
Nagasaki, Japan, by the United States forces during the 
period beginning on August 6, 1945 and ending on July 1, 
1946; and (iii) Internment as a prisoner of war in Japan 
during World War II.  Id.  

Since the veteran has been diagnosed with multiple myeloma, 
for the presumption of service connection for multiple 
myeloma under 38 U.S.C.A. § 1112 to operate, he has to show 
participation in a "radiation-risk activity" during service.  
Id.

The evidence indicates that the veteran did not participate 
in a "radiation-risk activity" during service.  While he 
states that he was all over Japan after the U.S. dropped the 
atomic bomb on Hiroshima, his service records establish that 
he was not in Japan.  Instead, they show that he went to the 
European African Middle Eastern Theatre during his foreign 
service in World War II.

While he has alleged onsite participation in a test involving 
the atmospheric detonation of a nuclear device between 1949 
and 1953, at Eniwetok Atoll, active duty during this time 
period is not shown.  The National Personnel Records Center 
was requested to verify service between 1949 and 1953 and in 
response in December 2003, it verified only service from 
September 1943 to May 1946 and the veteran has submitted no 
acceptable evidence of active duty between 1949 and 1953.  
The official service department records do not establish that 
the veteran was in the "active military, naval or air 
service" between 1949 and 1953.  If the appellant disagrees 
with the information supplied by the National Personnel 
Records Center, his remedy, if any, must be pursued with the 
Army Board for the Correction of Military Records.  Cahall v. 
Brown, 7 Vet.App. 232, 237 (1994).

The Board is aware that the veteran was offered a $75000 
settlement under the Radiation Exposure Compensation Act.  
However, this evidence does not establish his dates of 
service or any relationship to the veteran's active duty.  

The Board has also considered 38 C.F.R. § 3.311(a)(4), in 
regard to exposure in the Marshall Islands.  There is no 
proof of active service during this time frame.  Thus, 
absence from the location while in a military status is 
established.  Furthermore, although he reports visiting 
Japan, there is no assertion of being in Japan during 
recognized military years and his records otherwise establish 
his location on other continents.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).




ORDER

Entitlement to service connection for multiple myeloma 
claimed as secondary to radiation exposure is denied.





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


